220 N.W.2d 485 (1974)
Terrance KINNING, Appellant,
v.
John K. SUTTON, Respondent.
No. 44507.
Supreme Court of Minnesota.
July 26, 1974.
*486 Ruttenberg, Orren, Griswold & Norton and Lee A. Bernet, St. Paul, for appellant.
Ellingson & Serstock and Kendall Ellingson, Bloomington, for respondent.
Considered and decided by the court without oral argument.
PER CURIAM.
Plaintiff appeals from an order of the trial court denying his motion for a new trial as to the issue of damages. We affirm.
Plaintiff's claim arises out of an automobile accident on November 4, 1967. The trial court directed the verdict in plaintiff's favor on the issue of liability. The damage to plaintiff's car was not an issue. The jury returned a verdict for the plaintiff in the exact amount of his medical expenses. No claim was made for loss of time. On this appeal plaintiff contends that the verdict was inadequate as no general damages were given and that the verdict was rendered under the influence of passion and prejudice.
A careful review of the record reveals that there was a sharp conflict in the medical evidence as to the nature and extent of plaintiff's claimed injury.
It does not appear that the damages awarded were given under the influence of passion and prejudice or that the verdict was so inadequate as to require the conclusion that the trial court abused its discretion in denying plaintiff's motion for a new trial. Krueger v. Knutson, 261 Minn. 144, 111 N.W.2d 526 (1961); Brannan v. Shertzer, 242 Minn. 277, 64 N.W.2d 755 (1954).
Affirmed.